Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any                                        Sep 15 2014, 9:00 am
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

JEFFRY G. PRICE                                    GREGORY F. ZOELLER
Peru, Indiana                                      Attorney General of Indiana

                                                   CYNTHIA L. PLOUGHE
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

RYAN D. SMITH,                                     )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )        No. 85A05-1403-CR-103
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                      APPEAL FROM THE WABASH CIRCUIT COURT
                        The Honorable Robert R. McCallen III, Judge
                              Cause No. 85C01-1302-FB-90



                                       September 15, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


KIRSCH, Judge
        Following a jury trial, Ryan D. Smith was convicted of residential entry1 as a Class

D felony, resisting law enforcement2 as a Class A misdemeanor, and criminal mischief3 as

a Class A misdemeanor. Smith’s sole issue on appeal is whether the State presented

sufficient evidence that he entered his victim’s residence in order to sustain his residential

entry conviction.

        We affirm.

                            FACTS AND PROCEDURAL HISTORY

        During the late hours of February 7 and early hours of February 8, 2013, Shane

Sadler and his fiancée, Amanda McCracken, were at home in Lagro, Indiana. They heard

loud music outside, and upon investigating, Sadler saw that Smith, his cousin, was on the

front porch. Smith and Sadler had had a falling out over the fact that Smith purportedly

had an affair with McCracken while Sadler was in prison. Smith told Sadler to let him in

so that they could settle their differences. Sadler did not open the door and told Smith to

come back later when Smith was not intoxicated.

        Smith did not go away, but instead, retrieved a shovel from the neighbor’s house,

which he used to shatter the glass of Sadler’s front door. Sadler was inside holding the

door closed. Smith reached through the broken window with his hand and attempted to

unlock the door’s deadbolt. Smith eventually made his way into the home. McCracken,


        1
           See Ind. Code § 35-43-2-1.5. We note that, effective July 1, 2014, new versions of the residential
entry statute and the statutes underlying Smith’s other convictions were enacted. Although the substance
of the statutes remained the same, we note that we are applying the version of the residential entry statute
in effect at the time of Smith’s offense.
        2
            See Ind. Code § 35-44.1-3-1.
        3
            See Ind. Code § 35-43-1-2.
                                                     2
who was hiding behind the bedroom door, saw Smith walk through the door of the

bedroom, turn around, and leave. Smith then had a confrontation with a concerned

neighbor who disarmed Smith of the shovel and knocked Smith unconscious with it. When

he regained consciousness and heard police sirens approaching, Smith fled. Smith did not

heed the orders of police officers to stop. The police cornered and apprehended Smith.

        The State charged Smith with residential entry as a Class D felony, resisting law

enforcement as a Class A misdemeanor, criminal mischief as a Class A misdemeanor, and

battery as a Class B misdemeanor.4 Following a jury trial, Smith was convicted on all

counts but the battery count. The trial court sentenced Smith to an aggregate sentence of

four years. Additional facts will be added as necessary.

                                 DISCUSSION AND DECISION

        Smith contends that the State failed to present sufficient evidence of entry to support

his residential entry conviction. Our standard of reviewing claims of sufficiency of the

evidence is well settled. When reviewing the sufficiency of the evidence, we consider only

the probative evidence and reasonable inferences supporting the verdict. Drane v. State,

867 N.E.2d 144, 146 (Ind. 2007). We do not reweigh the evidence or assess witness

credibility. Id. We consider conflicting evidence most favorable to the trial court’s ruling.

Id. We will affirm the conviction unless no reasonable fact-finder could find the elements

of the crime proven beyond a reasonable doubt. Id. It is not necessary that the evidence

overcome every reasonable hypothesis of innocence. Id. The evidence is sufficient if an



        4
          The State dismissed additional counts of burglary and battery before and during trial,
respectively.
                                                    3
inference may reasonably be drawn from it to support the verdict. Id.

        In order to make its case against Smith, the State was required to show that he

knowingly or intentionally broke into and entered the dwelling of another. Ind. Code § 35-

43-2-1.5. Even partial entry of a defendant’s body into the dwelling is sufficient to prove

the “entry” element. See Anez v. State, 408 N.E.2d 1315, 1316 (Ind. Ct. App. 1980)

(evidence of defendant’s hands and arms inside broken window sufficient); see also Lee v.

State, 349 N.E.2d 214, 216, 169 Ind. App. 470, 472 (1976) (Lee’s foot and shoulder entered

victim’s home).5

        The evidence most favorable to the jury’s verdict is that Smith shattered the glass

of the front door, reached in with his hand in an attempt to unlock the door’s deadbolt, and

eventually made his way into the home such that he was seen by McCracken entering the

bedroom. On appeal, neither party references McCracken’s testimony that Smith entered

the home. At trial, the State argued that the evidence showed that Smith made full or partial

entry into the home. Tr. at 184-85. Therefore, even if the jury chose not to believe

McCracken’s testimony, pursuant to Lee and Anez, evidence that Smith reached into the

broken front door glass with his hand is sufficient to sustain his conviction. Smith’s

argument on appeal is based upon evidence that he argues shows that only his shovel

entered the home. That argument requires us to consider evidence that does not support

the jury’s verdict, which we cannot do. Drane, 867 N.E.2d at 146. Affirmed.

BAKER, J., and ROBB, J., concur.



        5
          Lee and Anez are burglary cases. Burglary and residential entry share the elements of breaking
and entering a structure, and therefore, burglary cases assist us in our analysis.
                                                   4